Citation Nr: 0909608	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-40 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a right below the knee amputation. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1972 to July 1973 and from February 1974 to April 1975.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2007, the Veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.  At the hearing, the 
Veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  In August 2008 the 
case was referred to the Veterans Health Administration (VHA) 
for an advisory medical opinion.

The Board notes that a March 2007 statement of the case (SOC) 
addressed the issue of service connection for degenerative 
disc disease of the lumbar spine, which had been denied by a 
September 2004 rating decision.  In an April 2007 statement, 
the Veteran stated that he disagreed with the decision to 
deny service connection for his back condition.  In a May 
2007 letter, the RO sought clarification from the Veteran and 
informed him that he needed to submit a timely VA Form 9 to 
perfect an appeal regarding the denial of service connection 
for a low back condition; he did not respond.  At the August 
2007 hearing before the undersigned, it was clarified that 
the only issue on appeal was entitlement to compensation 
under § 1151 for a right below the knee amputation.  Hence, 
the issue of service connection for a back condition is not 
before the Board.


FINDING OF FACT

The Veteran's right below the knee amputation was not 
attributable to VA's failure to diagnose and/or treat 
peripheral vascular disease (PVD) or Buerger's disease at an 
earlier date, and was a reasonably foreseeable event.




CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right below the knee 
amputation are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A December 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating a right below the knee 
amputation or those governing effective dates of awards, he 
is not prejudiced by such notice omission (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed; this decision does 
not grant the § 1151 benefit sought.  

The Veteran's pertinent private and VA treatment records have 
been secured.  The RO arranged for a VA examination in August 
2004 and the Board obtained an advisory opinion from a VHA 
specialist in January 2009.  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

In statements submitted throughout the appeal period and in 
testimony provided at the August 2007 hearing, the Veteran 
has alleged that VA's delay in making a diagnosis of PVD and 
Buerger's Disease led to the below the knee amputation of his 
right leg and that the amputation could have been prevented 
if these disabilities had been diagnosed sooner.  
Specifically, he argues that VA should have completed an 
angiogram prior to May 2001 to diagnose his disabilities.  He 
claims he was continuously misdiagnosed with psychological 
problems, drug addictions, and back problems and that VA did 
not pay attention to his statements that PVD had been 
previously diagnosed by a private doctor.

When a Veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the 
Veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

The VA's General Counsel has held that under the provisions 
of 38 U.S.C. § 1151 benefits may be paid for disability 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability due to a preexisting condition may 
be viewed as occurring "as a result of" the VA treatment or 
examination only if it is shown that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
Veteran suffered disability which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001 (Feb. 5, 2001).  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 C.F.R. 
§ 19.5.  Further, this precedent was codified under 
regulation: Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A May 1998 arterial evaluation at South Suburban Hospital 
(SSH) produced an impression of essentially normal arterial 
hemodynamics of bilateral lower extremities at rest.  

An August 1999 lower extremity angiogram at St. Francis 
Hospital, revealed stenosis of the proximal right peroneal 
artery with occlusion of the right anterior tibial artery.  
The right posterior tibial artery became very tiny at the 
ankle, with opacification of the plantar arch, and the right 
peroneal artery also became small distally.  It was noted 
that treatment providers would search for a source of 
embolism, but that the Veteran would likely require anti-
coagulation or antiplatelet therapy over an extended period 
of time.  

The Veteran began seeking treatment at VA in January 2000 for 
right foot pain.  The initial impression was that he had 
peripheral neuropathy; he was referred to a neurologist for 
further evaluation.  A February 2000 treatment record 
reflects that there was no explanation yet for the Veteran's 
foot pain and that a consultation with the vascular 
department found that his blood flow was adequate.  The VA 
physician noted the Veteran walked without difficulty, seemed 
to have no difficulty getting to the VA Medical Center, and 
pursued his usual activities.  Based on these findings and 
the lack of objective medical evidence the VA physician 
indicated that he did not think the Veteran was disabled.  

A March 2000 VA podiatry consultation note shows complaints 
of pain in the right foot with cramping and occasional 
tingling in the right leg and foot.  The Veteran reported 
being admitted to a private facility in 1999 for a suspected 
blood clot in his leg.  Clinical examination noted palpable 
pedal pulses in the left foot and weak pulses at the left 
posterior tibial artery; sensation was intact to light touch; 
and there was pain with palpation of plantar and distal left 
foot, non-specific.  The assessment was that PVD and acute 
blockage of the left lower extremity needed to be ruled out.  
A subsequent podiatry visit report notes that the Veteran had 
non-invasive blood flow exams.  The assessment was idiopathic 
neuropathy; it remained necessary to rule out PVD and acute 
blockage of the left lower extremity.  [Notably, while 
treatment records indicate these findings were for the left 
lower extremity, in an October 2003 statement, the Veteran 
reports that this must have been a mistake, because it was 
his right foot and leg that were examined by the podiatrist.]  

A May 2000 notation by a VA resident indicated three possible 
sources for the Veteran's pain: "peripheral neuropathy vs 
psych vs addiction problems."  

In November 2000, the Veteran was admitted to SSH with an 
ischemic event of the leg.  The impression was occlusive PVD, 
possibly embolic in origin.  It was noted that an angiogram 
was essentially negative.  

A December 2000 VA treatment note reports the Veteran had 
been extensively evaluated for his right foot pain and that 
no cause was found.  It was noted he should follow up with 
the pain clinic and neurology, and that it was possible they 
would not be able to identify a cause for his pain. 

February to November 2001 treatment records from the Pain 
Service Clinic at the University of Illinois at Chicago 
Medical Center show the Veteran underwent several lumbar 
sympathetic blocks to help with his lower extremity pain.  It 
was noted that VA had determined he was not a candidate for 
bypass surgery. 

A June 2001 VA treatment record reports that a May 2001 lower 
extremities angiogram showed no surgically correctable 
disease and poor run-off from open infrapopliteal artery.  
The diagnosis was PVD.  A cardiology consultation revealed a 
40 percent lesion in the left atrial dimension and reversible 
ischemia.  

A November 2001 VA discharge summary notes diagnoses of PVD 
and possible Buerger's disease.  The Veteran presented with 
pain in his right great toe where the nail bed had been 
removed in March 2001.  The assessment was an ischemic, 
nonhealing ulcer to the right great toe.  
An April 2002 VA discharge summary notes that the Veteran was 
admitted in December 2001 for pain control and for a right 
transmetatarsal amputation.  Pre-admission angiography 
revealed non-bypassable disease in the right lower extremity.  
Vascular consultation concluded that there was not enough 
blood flow to the distal aspect of his distal extremity to 
heal a transmetatarsal amputation, so a right below the knee 
amputation for definitive management of his disease was 
recommended and performed.  

Post-amputation VA treatment records reveal the Veteran had 
some superficial necrotic tissue debrided and that he 
continues to experience right stump pain.  

On August 2004 VA examination, the examiner concluded that 
the Veteran's stump pain at least as likely as not resulted 
from the right below the knee amputation, because stump pain 
and weakness are normal residuals of an amputation.  The 
examiner further opined that it was not at least as likely as 
not that the additional disability resulted from 
carelessness, negligence, lack of proper skill, or lack of 
proper judgment on the part of VA personnel and that the 
right below the knee amputation was not caused by 
misdiagnosis or treatment by VA personnel.  

A January 2009 opinion from a VHA vascular surgeon concludes 
that PVD and Buerger's disease should have been diagnosed and 
pursued prior to May 2001.  The Veteran experienced symptoms 
of pain in his foot, a 1999 angiogram had revealed blockages 
to the arteries in the foot making a normal pulse exam not 
possible; as a result, the diagnosis of vascular 
insufficiency should have been considered.  He indicated that 
documentation of normal pulses indicated a lack of skill in 
the exam and that the noninvasive studies noting normal 
perfusion were not adequate because there was no mention of 
waveforms; he explained that calculated ankle brachial 
indices without waveform reading were inadequate as pressures 
could be falsely elevated and not reflective of true 
perfusion.  The specialist found that non-surgical treatment 
would not have been effective as the anatomy of the 1999 
angiogram indicated distal occlusive disease that involved 
the foot in a way that was not treatable with 
revascularization and was not likely to respond to any 
medical therapy other than smoking cessation, which had been 
recommended to the Veteran.  He also concluded that if 
amputation had been completed earlier that the consequences 
to the Veteran would not have been less severe.  He indicated 
the management of pain would have been the same and that 
amputation would not have been recommended until the eventual 
diagnosis of ischemia.  He concluded by opining that the 
"diagnosis of PVD of the nature that causes rest pain and 
has no options for revascularization and/or a patient with 
Buerger's disease and rest pain has a foreseeable probability 
for eventual amputation."

Based on this record, the Board finds that the Veteran is not 
entitled to compensation for a right below the knee 
amputation under 38 U.S.C.A. § 1151.  The Veteran's claimed 
theory of entitlement is that his disability (requiring 
amputation) resulted from VA's failure to timely (i.e., prior 
to May 2001) diagnose and/or treat PVD or Brueger's disease.  
.

The January 2009 VHA opinion acknowledges that VA failed to 
diagnose PVD or Buerger's disease as early as it could have 
been diagnosed and that a lack of skill was shown on 
examination and on invasive studies.  The consulting 
physician opined, in essence, that a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment prior to May 2001.  Hence, the first two 
elements required to prove a claim of entitlement to benefits 
under § 1151 based on VA's failure to diagnose and/or treat 
an existing disability are met.  See 38 C.F.R. § 3.361(c)(2); 
VAOPGCPREC 5-2001 (Feb. 5, 2001).  What must still be 
established to substantiate the claim under the proposed 
theory of entitlement is that the right below the knee 
amputation probably would have been avoided if proper 
(timely) diagnosis and treatment had been rendered.  Id.  

A preponderance of the evidence is against a finding that 
amputation would have been avoided but for the VA treatment 
involving lack of skill/failure to timely diagnose PVD or 
Buerger's disease.  Specifically, the January 2009 VHA 
vascular surgeon found that if PVD and Buerger's disease had 
been diagnosed prior to May 2001, nonsurgical treatment still 
would not have been successful, and amputation would have 
been required once ischemia was diagnosed.  He concluded that 
a right below the knee amputation was a "foreseeable 
probability" in a patient with the Veteran's diagnoses.  The 
entirety of this opinion describes the Veteran's disability 
in sufficient detail, provides a thorough rationale for its 
conclusions and is based on a review of the Veteran's claims 
file.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(finding that an examination report is adequate where it 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability); see 
also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(finding that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  This 
opinion is uncontroverted and holds substantial probative 
weight since the ultimate question in this case involves a 
medical determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board notes that the August 2004 VA opinion also 
concludes that the right below the knee amputation was not 
caused by misdiagnosis or treatment by VA personnel.  While 
this opinion lends further support to the findings of the 
January 2009 VHA specialist, the Board notes that it has 
little probative value as it does not contain sufficient 
detail and rationale for the Board to make a fully informed 
evaluation of the claim.  Stefl, 21 Vet. App. at 123.

The Veteran's own statements that an earlier diagnosis would 
have prevented the right below the knee amputation are not 
competent evidence.  The question presented is medical in 
nature, not capable of being answered by lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In February 2009 written argument, the Veteran's 
representative argues that benefits under § 1151 should be 
granted as the VHA opinion supports that the diagnosis of PVD 
and Buerger's disease should have been made earlier by VA.  
He notes that the foreseeability of a disability is not the 
only factor that needs to be considered.  However, VAOPGCPREC 
5-2001 requires that all three elements laid out in that 
precedential opinion need to be met prior to finding that 
entitlement to benefits under § 1151 is warranted based on a 
failure to diagnose or treat a preexisting condition.  

The most competent and probative evidence of record finds 
that the Veteran's right below the knee amputation would 
likely not have been avoided if treatment or diagnosis had 
been rendered at an earlier date, that VA's omissions were 
not the proximate cause of the right below the knee 
amputation.  Hence, a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right below the knee amputation is denied. 



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


